Exhibit 99.1 InvestorContact: Laura Graves Polycom, Inc. laura.graves@polycom.com PressContact: Cameron Craig Polycom, Inc. cameron.craig@polycom.com Polycom Announces Financial Results for First Quarter 2016 SAN JOSE, Calif. – April20, 2016 – Polycom, Inc. (Nasdaq: PLCM) today reported first quarter 2016 revenues of $290 million, non-GAAP net income of $26 million and non-GAAP earnings per diluted share of 0.19 cents. GAAP net income for the first quarter of 2016 was $3 million, or 0.02 cents per diluted share. Polycom’s quarterly reconciliation of GAAP to non-GAAP performance is provided in the tables at the end of this press release. “Polycom continued to deliver operating margins and earnings per share pursuant to our guidance,” said Peter Leav, President and Chief Executive Officer. “We were pleased with the performance of our new solutions, particularly Polycom® RealPresence TrioTM, which exceeded our expectations again this quarter.” Non-GAAP ($ in millions, except per share data) Q1 2016 Actuals Q1 2016 Guidance Revenues $ $295.0 - $305.0 Non-GAAP gross profit margin % 57.0% - 57.3% Non-GAAP operating expenses $ $136.9 - $140.3 Non-GAAP operating margin % 10.6% - 11.3% Non-GAAP EPS $ $0.18 - $0.20 GAAP ($ in millions, except per share data) Q1 2016 Actuals Q1 2016 Guidance Revenues $ $295.0 - $305.0 GAAP gross profit margin % 56.4% - 56.8% GAAP operating expenses $ $162.3 - $165.6 GAAP operating margin % 1.5% - 2.4% GAAP EPS $ $0.02 - $0.04 “Polycom continued to exhibit sound financial management,” said Laura Durr, Chief Financial Officer. “Our profitability enables us to continue to generate strong operating cash flow, including $53 million in the first quarter of 2016.” Revenues in the first quarter were lower on both a sequential and year-over-year basis. In spite of lower revenues, Polycom again delivered non-GAAP gross margin, operating income and diluted earnings per share in line with our guidance. On a comparative basis, consolidated financial results were: ($ in millions, except per share data) Q1 2016 Q4 2015 Q1 2015 Quarter-Over-Quarter Change Year-Over-Year Change Revenues $ $ $ (8 )% )% Non-GAAP Net Income $ $ $ )% )% Non-GAAP EPS $ $ $ )% )% GAAP Net Income $ $ $ )% )% GAAP EPS $ $ $ )% )% The Americas grew sequentially, including both sequential and year-over-year growth in the United States. Results in EMEA were affected by lower revenues in Russia and Middle East Africa. Year-over-year results for EMEA were also impacted by foreign exchange. Results in Asia Pacific were affected by macro-economic factors and a recent Polycom leadership change in China, as previously disclosed. Polycom will continue to monitor macro-economic factors in key regions and looks for improved revenue levels in China going forward.
